Volume 1 of 4

                  FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

KEVIN COOPER,                          
               Petitioner-Appellant,        No. 05-99004
                 v.
                                             D.C. No.
                                           CV-04-00656-H
JILL L. BROWN, Warden, California
State Prison at San Quentin,                 OPINION
              Respondent-Appellee.
                                       
        Appeal from the United States District Court
          for the Southern District of California
         Marilyn L. Huff, District Judge, Presiding

                  Argued and Submitted
        January 9, 2007—San Francisco, California

                  Filed December 4, 2007

 Before: Pamela Ann Rymer, M. Margaret McKeown, and
            Ronald M. Gould, Circuit Judges.

                 Opinion by Judge Rymer;
              Concurrence by Judge McKeown




                            15663
                       COOPER v. BROWN                     15667


                          COUNSEL

Norman C. Hile and Ali Kazemi, Orrick, Herrington & Sut-
cliffe LLP, San Francisco, California, for the petitioner.

Holly D. Wilkens, Deputy Attorney General, State of Califor-
nia, San Diego, for the respondent.


                          OPINION

RYMER, Circuit Judge:

   Kevin Cooper appeals the district court’s denial of his third
federal petition for a writ of habeas corpus. Sitting en banc,
we held that Cooper made out a prima facie case that entitled
him to file a second or successive application; authorized him
to file it; and remanded for the district court to order that two
tests be performed so that “the question of Mr. Cooper’s inno-
cence can be answered once and for all.” Cooper v. Wood-
ford, 358 F.3d 1117, 1124 (9th Cir. 2004). The two tests were
a mitochondrial test of blond hairs found in one of the vic-
tim’s hands, and a test for the presence of the preservative
agent EDTA on a bloody T-shirt that was not part of the pros-
ecution’s case at trial but that Cooper specifically asked, on
appeal, to have tested. On remand, the district court conducted
15668                  COOPER v. BROWN
the mitochondrial DNA testing on the hairs and EDTA testing
on the T-shirt. The results do not show Cooper’s innocence.
The court also held extensive evidentiary hearings at which
forty-two witnesses testified with respect to all issues encom-
passed in Cooper’s third application. In a 159-page ruling that
comprehensively addresses each of the claims, then-Chief
United States District Judge Marilyn L. Huff denied the peti-
tion on the merits and, alternatively, on the ground that Coo-
per’s claims in the successive petition are procedurally barred.
Order Denying Successive Petition for Writ of Habeas Corpus
(May 27, 2005) (Order) (attached as Appendix A).

   Cooper sought, and we provisionally granted, a Certificate
of Appealability (COA) on whether the district court abused
its discretion by denying discovery, necessary forensic test-
ing, evidentiary hearings, and a request to expand the record;
whether he is entitled to relief on his claims of actual inno-
cence, that the state contaminated or tampered with key evi-
dence, that the state failed to disclose material exculpatory
evidence in violation of Brady v. Maryland, 373 U.S. 83
(1963), and that Josh Ryen’s testimony was unreliable; and
whether he demonstrated multiple constitutional errors with-
out which the jury would have returned a not guilty or non-
capital verdict. We leave the COA in place, but we see no
abuse of discretion in any respect and we agree with, and
adopt, the district court’s analysis on each of the claims.

  Accordingly, we affirm.

                               I

   Cooper was convicted of the first-degree murders of Frank-
lyn Douglas Ryen, Peggy Ryen, his wife, Jessica Ryen, their
10-year old daughter, and Christopher Hughes, an 11-year old
neighborhood friend of Joshua Ryen, the Ryen’s 8-year old
son who was brutally assaulted but lived. Following his con-
viction, Cooper was sentenced to death.
                      COOPER v. BROWN                   15669
   Cooper escaped from the California Institute for Men
(CIM), a state prison, on Thursday, June 2, 1983, and hid out
in a vacant house (the Lease house) next door to the Ryens’
residence on Thursday night, all day Friday, and Friday night
before the murders on Saturday night, June 4. Using a hatchet
or axe and a knife that came from the Lease house, Cooper
hacked to death Doug, who had 37 separate wounds, Peggy,
who had 32 separate wounds, Jessica, who had 46 wounds
that included carving on her chest, and Christopher, who had
26 wounds. Cooper inflicted chopping wounds to the head,
and stabbing wounds to the throat, of Joshua. Christopher’s
father found the bodies late Sunday morning.

   The facts are set out in meticulous detail in the district
court’s order. Order at 15703-32; 15796-810. Suffice it to
summarize here that Cooper admitted staying in the Lease
house; a blood-stained khaki green button identical to buttons
on field jackets issued at the state prison from which Cooper
escaped was found on the rug at the Lease house; tests
revealed the presence of blood in the Leases’ shower and
bathroom sink; hair found in the bathroom sink was consistent
with that of Jessica and Doug Ryen; a hatchet covered with
dried blood and human hair that was found near the Ryens’
home was missing from the Lease house, and the sheath for
the hatchet was found in the bedroom where Cooper had
stayed; Cooper’s semen was found on a blanket in the closet
of the Lease house; one drop of blood (A-41) that belongs to
an African-American male, which Cooper is, was found on
the wall of the Ryen hallway opposite where Jessica was
found and post-trial DNA testing confirms that Cooper is the
source of A-41; plant burrs found inside Jessica’s nightgown
were similar to burrs from vegetation between the Lease
house and the Ryen house, and to burrs found on a blanket
inside the closet where Cooper slept at the Lease house, and
in the Ryen station wagon, which was missing when the
bodies were discovered but turned up, abandoned, in Long
Beach; two partial shoe prints and one nearly complete one
found in or near the Ryens’ house and in the Lease house
15670                  COOPER v. BROWN
were consistent both with Cooper’s shoe size and Pro-Keds
Dude tennis shoes issued at CIM that Cooper did not deny
having; a hand-rolled cigarette butt and “Role-Rite” tobacco
provided to inmates at CIM was in the Ryens’ vehicle, and
similar tobacco was in the bedroom of the Lease house; and
a hair fragment found in the Ryen station wagon was consis-
tent with Cooper’s pubic hair. Cooper checked into a hotel in
Tijuana about 4 o’clock on Sunday afternoon.

   The district court’s order likewise recounts the procedural
history from Cooper’s February 19, 1985 conviction. Order at
15696-703. In sum: the judgment of conviction and sentence
was affirmed by the California Supreme Court, which
observed that the “sheer volume and consistency of the evi-
dence is overwhelming,” People v. Cooper, 53 Cal.3d 771,
837, 281 Cal.Rptr. 90, 129 (1991), and the United States
Supreme Court denied a petition for certiorari, Cooper v. Cal-
ifornia, 502 U.S. 1016 (1991). Cooper’s first federal petition,
subsequently amended and supplemented, was filed August
11, 1994, and denied August 25, 1997; we affirmed, Cooper
v. Calderon, 255 F.3d 1104 (9th Cir. 2001) (Cooper I); and
his petition for a writ of certiorari was denied, 537 U.S. 861
(2002). Cooper filed a second federal petition on April 20,
1998, which we construed as an application for authorization
to file a second or successive petition and denied. Cooper v.
Calderon, 274 F.3d 1270 (9th Cir. 2001) (Cooper II). He
sought to file another successor petition that involved DNA
testing and tampering, which we denied, Cooper v. Calderon,
No. 99-71430 (9th Cir. Feb. 14, 2003, April 7, 2003) (orders).
Meanwhile, Cooper filed seven petitions in the California
Supreme Court together with a writ of mandate and various
motions, a habeas petition in the San Diego County Superior
Court, and six other petitions for a writ of certiorari in the
United States Supreme Court as well as two petitions for
habeas corpus, each of which was denied. Cooper’s February
2, 2004 petition to the California Supreme Court raised simi-
lar claims to those asserted in this application; that court
denied all claims on the merits on February 5, 2004, and also
                       COOPER v. BROWN                    15671
denied as untimely those having to do with evidence tamper-
ing, failure to disclose exculpatory evidence, submission of
false testimony to the jury, and offering Joshua Ryen’s unreli-
able testimony. On February 6, 2004, Cooper filed another
application to file a successive application, which was ini-
tially denied, Cooper v. Woodford, 357 F.3d 1019 (9th Cir.
2004), withdrawn, 357 F.3d 1054 (Editor’s Note Feb. 8,
2004), but was later granted after this court sua sponte
decided to rehear the application en banc, Cooper v. Wood-
ford, 357 F.3d 1054 (9th Cir. 2004). En banc, we authorized
Cooper’s third habeas petition to be filed, and stayed execu-
tion pending resolution of this application. Cooper, 358 F.3d
at 1124 (Cooper III).

   The district court denied the petition and denied Cooper’s
request for a COA. Judgment was entered on May 31, 2005.
When Cooper then filed a request for a COA in this court, we
allowed the appeal to go forward conditioned upon further
consideration once briefing was completed. The state asks
that we withdraw the COA, but we decline to do so. 28 U.S.C.
§ 2253(c); Miller-El v. Cockrell, 537 U.S. 322, 335-37
(2003). This means that Cooper has leave to assert that even
though the district court allowed the testing that we ordered,
it abused its discretion in how the tests were conducted and
in the scope of the evidentiary hearings that it held; and to
appeal denial of claims one through four (actual innocence,
contamination or tampering with evidence, Brady violations,
and unreliability of Joshua Ryen testimony), and six through
nine (unlawful destruction of bloody coveralls, ineffective
assistance of counsel for failing to present evidence of another
person’s confession, ineffective assistance of counsel in fail-
ing to connect the bloody coveralls to Lee Furrow, ineffective
assistance of counsel in failing to introduce evidence that vic-
tims were clutching hair in their hands, and denial of constitu-
tional rights by cumulative law enforcement errors and
misconduct) of his third petition.
15672                        COOPER v. BROWN
                                      II

   Standards of review under the Antiterrorism and Effective
Death Penalty Act of 1996 (AEDPA) are well-known and are
fully set out in the district court’s order. See Order at 15732-
40. However, the framework for analyzing an actual inno-
cence “gateway” claim under Schlup v. Delo, 513 U.S. 298
(1995), remains unsettled. There is a question whether such a
claim is governed by the Schlup standard itself, or by the
AEDPA conditions for filing a second or successive applica-
tion, 28 U.S.C. §§ 2244(b)(2)(B)(i) and (ii).1 Cf. House v.
Bell, 126 S.Ct. 2064, 2078 (analyzing a first habeas petition
seeking consideration of defaulted claims based on a showing
of actual innocence under Schlup rather than AEDPA). How-
ever, this need not detain us for Cooper fails to meet either
standard.

   Beyond this, a district court’s decision to exclude expert
testimony is reviewed for an abuse of discretion. Stilwell v.
Smith & Nephew, Inc., 482 F.3d 1187, 1191 (9th Cir. 2007).
“The trial court has wide discretion in determining whether
  1
    To make a successful claim under Schlup, “a petitioner must show that
in light of all the evidence, including new evidence, ‘it is more likely than
not that no reasonable juror would have found petitioner guilty beyond a
reasonable doubt.’ ” Carriger v. Stewart, 132 F.3d 463, 478 (9th Cir.
1997) (en banc).
  For authorization to file a second or successive application for habeas
corpus under AEDPA, a petition must show that
      (B)(i) the factual predicate for the claim could not have been dis-
      covered previously through the exercise of due diligence; and
      (ii) the facts underlying the claim, if proven and viewed in light
      of the evidence a a whole, would be sufficient to establish by
      clear and convincing evidence that, but for constitutional error,
      no reasonable factfinder would have found the applicant guilty of
      the underlying offense.
28 U.S.C. §§ 2244(b)(2)(B)(i) and (ii). See Cooper III, 358 F.3d at 1119
(discussing the differences but finding it unnecessary to decide which
standard applies).
                             COOPER v. BROWN                         15673
particular scientific tests are reliable enough to permit expert
testimony based upon their results.” United States v. Gilles-
pie, 852 F.2d 475, 480 (9th Cir. 1988) (citations omitted). The
determination whether an expert witness has sufficient quali-
fications to testify is reviewed for an abuse of discretion.
United States v. Abonce-Barrera, 257 F.3d 959, 964 (9th Cir.
2001).

   We also review a district court’s decision to permit or deny
discovery in habeas proceedings for an abuse of discretion.
Bittaker v. Woodford, 331 F.3d 715, 728 (9th Cir. 2003) (en
banc). Such discovery is available only “for good cause.”2
Hayes v. Woodford, 301 F.3d 1054, 1065 n.6 (9th Cir. 2002).
“We review for an abuse of discretion the district court’s
denial of an evidentiary hearing and the scope of an evidenti-
ary hearing held.” Williams v. Woodford, 384 F.3d 567, 586
(9th Cir. 2004).

                                     III

   We first consider issues that relate to whether the district
court abused its discretion as Cooper contends it did in deny-
ing discovery, failing to order forensic testing, limiting what
he could show at evidentiary hearings, and refusing to expand
the record on certain claims. Many of these issues are inter-
woven with the merits of claims one through four and six
through nine, but Cooper raises discrete procedural challenges
that we treat separately as best we can because, if the district
court did not abuse its discretion in these procedural rulings,
we agree with its other determinations. Necessarily there is
overlap; to the extent there is, and reference to the district
court’s discussion on the merits is helpful to understanding its
  2
   Rule 6(a) of the Rules Governing Section 2254 Cases provides:
      (a) A judge may, for good cause, authorize a party to conduct dis-
      covery under the Federal Rules of Civil Procedure and may limit
      the extent of discovery.
15674                       COOPER v. BROWN
procedural rulings, we incorporate (without repeating) its
analysis.

                                     A

   Cooper complains that the district court denied the bulk of
his discovery requests, but focuses on only three of them:3 his
request for photographs and documentation of the examina-
tion and testing of the bloodstained T-shirt, blood drop A-41,
and the cigarette butts V-12 and V-17; San Bernardino Sher-
iffs Department (SBSD) files reviewed by Deputy Derek
Pacifico after Cooper filed his third habeas petition as part of
an investigation into whether CIM Warden Midge Carroll had
or had not contacted SBSD before trial with Brady informa-
tion regarding shoeprint evidence; and his request for test data
of Dr. Gary Siuzdak, one of the EDTA testing experts
selected by the court, when Siuzdak withdrew his results after
discovering EDTA contamination in his laboratory. Cooper
offers only a sketchy explanation why denying these requests,
without prejudice, abused the court’s discretion. We discern
no basis for concluding that it did.

   [1] The state produced materials relating to the post-
conviction DNA testing in 2001 and these materials were also
exhibits in the evidentiary hearing conducted by the district
court. We cannot see how denying discovery as to these mate-
rials mattered at all.

   [2] Warden Carroll’s January 30, 2004 declaration stated
that she had learned before trial — and had communicated to
  3
    Cooper’s briefing mentions other requests, e.g., for discovery related
to instructions to investigating authorities at the time of the murders to
stop pursuing evidence pointing to someone other than Cooper, and of the
notes of San Bernardino Sheriffs Department (SBSD) investigators who,
after the third petition was filed, investigated employees and patrons of the
Canyon Corral Bar on the night of the murders. However, he develops no
argument with respect to them and we deem appeal as to these denials, and
others, abandoned.
                            COOPER v. BROWN                           15675
one of the lead detectives on the Cooper case — that the shoes
CIM carried were not specially designed prison-issue shoes
and were common shoes available to the general public
through Sears and other such retail stores.4 Because the en
banc court was persuaded that a Brady violation appeared to
be indicated, see Cooper III, 358 F.3d at 1120-21, the district
court set an evidentiary hearing to address Cooper’s claim
that the prosecution failed to disclose Carroll’s information. It
heard testimony from Carroll; Lt. Donald Smith, a former
investigator at CIM under Carroll; Don P. Luck, a former
executive and sales manager for Stride Rite Corporation, the
company that manufactured the Pro-Keds Dude tennis shoe;
and Sandra Coke, the defense investigator who obtained dec-
larations from Carroll, James Taylor, a CIM inmate who testi-
fied at trial that he gave Pro-Keds Dude tennis shoes to
Cooper, and Detective Derek Pacifico of SBSD.5 Carroll’s
files about Cooper’s escape and the murder investigation were
also in evidence. They are extremely detailed and include
records of telephone conversations; however, they contain no
indication that she spoke with the SBSD about tennis shoes
worn by CIM inmates. In part for this reason, the court did not
abuse its discretion in concluding that Cooper’s request for all
  4
     Although the district court cited a phone slip with the name of “Midge
Carroll” dated 9/19/83 and two pages of notes from trial counsel David
Negus’s files, its determination does not depend upon proof that Negus
knew about Carroll’s investigation of the tennis shoes. There was, there-
fore, no need for Cooper to have been allowed to expand the record to cor-
rect this error, if any. For this reason, the court neither abused its
discretion nor ignored the truth, as Cooper contends, in denying his
Motion to Expand the Record Pursuant to Rule 7.
   5
     Carroll was, of course, known to Cooper from day one. She had con-
tact with defense investigators before and after trial. Carroll’s availability
to Cooper would not necessarily derogate the state’s affirmative Brady
obligation to disclose material exculpatory information that it knew about,
but her accessability does highlight the lack of any meaningful connection
between the breadth of Cooper’s request and the possibility of adducing
favorable, material information that would tend to exculpate him. It is
unlikely that the SBSD would have thought itself capable of suppressing
information that Carroll herself could easily have provided to Cooper.
15676                  COOPER v. BROWN
SBSD files reviewed by Pacifico was unjustified by the possi-
bility that Pacifico’s review may have overlooked SBSD doc-
uments reflecting a communication that Carroll’s own
detailed files do not show. In addition, the prosecution’s the-
ory was not that Pro-Keds Dude shoes were limited to prison
inmates (the Stride Rite records introduced at trial showed
distribution to other government institutions), but that there
was a link between the imprints found at and near the Ryen
house and in the Lease house to Cooper, who never denied
having a pair of Pro-Keds Dude shoes. Contracts from Stride
Rite that were in evidence at trial show that CIM purchased
1,390 Pro-Keds Dude shoes. Carroll herself had no personal
knowledge whatsoever about the availability of the tennis
shoes at CIM or elsewhere. Thus, even if she had called
SBSD as her declaration avers, all that she could have com-
municated was her belief that Pro-Keds Dude shoes weren’t
available at CIM but were available at places like Sears —
which is both mistaken and immaterial. Consequently, her
communication could not have had any appreciable bearing
on a Brady claim. Cf. Pham v. Terhune, 400 F.3d 740, 743
(9th Cir. 2005) (noting that discovery under Rule 6(a) should
not be denied if it is essential to develop fully a petitioner’s
claim).

   Finally, the court acted within its discretion in denying
access to Dr. Siuzdak’s data. His EDTA test results did not
reflect the expected results from the PBS buffer reagent blank
control and so were unreliable. Contamination was not
remarkable, as laboratories use EDTA in testing. As Suiz-
dak’s results were unreliable, they could not be used to prove
Cooper’s tampering claim.

                               B

   Cooper contends that the district court’s testing protocol for
the bloody T-shirt was flawed in five respects: (1) while the
court facially complied with the en banc order allowing only
Cooper to select a stain from the T-shirt for limited anti-
                        COOPER v. BROWN                    15677
clotting agent testing, it refused to allow presumptive blood
testing to determine whether the stain tested was even a blood
stain; (2) it did not allow his experts, Dr. Peter DeForest and
Dr. Kevin Ballard, to view the T-shirt as a first step in design-
ing the protocol; (3) it accepted at face value Dr. Gary Siuz-
dak’s retraction of his EDTA testing results; (4) it denied
testing for anti-clotting agent migration; and (5) it denied test-
ing for other anti-clotting agents such as citric acid that were
used to preserve Cooper’s blood. He also maintains that while
the district court facially complied with this court’s order to
perform mitochondrial DNA testing to determine whether
hairs at the crime scene belonged to a third party perpetrator,
the testing ignored the recommendation of Dr. Edward Blake
to evaluate unexamined groups of hair. As a result, Cooper
submits, a large group of hairs was never examined for ana-
gen roots (roots that indicate the hair was pulled instead of
having been cut or broken), and thus hairs in that group were
never considered for testing. He also argues that the Cooper
DNA against which the hairs were examined was contami-
nated and therefore could not prove that he was a possible
source of the hairs. We disagree that the district court abused
its discretion in conducting either test.

   [3] The district court held a tutorial on mitochondrial DNA
and EDTA testing at which experts for Cooper and the state
testified. At the tutorial, Cooper’s expert, Dr. Terry Melton,
explained that mitochondrial testing cannot be used effec-
tively to identify the source of hairs, but rather is primarily an
exclusionary method as it determines only whether a hair
shares maternal DNA with a particular individual. The court
developed a protocol and ordered that ten hairs suitable for
testing from Jessica’s hands be tested for mitochondrial DNA
and that two hairs (one found on Doug Ryen’s hand and one
on Chris Hughes’s arm) identified in 2001 as having anagen
roots also be tested. Dr. DeForest, Cooper’s criminalist,
selected the hairs. Two proved to be animal hairs, and tests on
the remaining hairs could not exclude Jessica, Peggy, Josh or
their maternal relatives as donors. Therefore, the results of
15678                  COOPER v. BROWN
mitochondrial DNA tests did not indicate that these hairs were
pulled out of the head of a third party perpetrator.

   With respect to testing the T-shirt for the purpose of deter-
mining whether the blood, previously associated with Coo-
per’s DNA, had been planted, the district court developed the
EDTA protocol over a three-month period and after extensive
input from counsel and the experts. Upon the parties’ recom-
mendation, the court also adopted a “control” method of test-
ing in which the amount of EDTA detected in a stain would
be compared to the amounts of EDTA found in various con-
trol swatches and from other non-stained portions of the T-
shirt. Pursuant to the protocol, the stain was to be extracted
by Dr. DeForest and shipped to Dr. Ballard and Dr. Suizdak
for double-blind EDTA testing. After the test results were
submitted, the parties proposed a protocol for DNA testing to
determine whether the main stain fabric cut-out from the
EDTA testing contained Cooper’s blood. From the results of
that testing, Cooper could not be excluded as a contributor of
the DNA extracted from the cut-out, while Peggy Ryen, Jes-
sica Ryen, Josh Ryen, Doug Ryen and Chris Hughes were
each eliminated as a possible contributor. The court ultimately
concluded that EDTA testing lacks sufficient indicia of reli-
ability to be admissible under Daubert v. Merrell Dow Phar-
maceuticals, Inc., 509 U.S. 579, 589 (1993). However, the
court alternatively found that Dr. Ballard’s results disprove
Cooper’s theory of tampering because Cooper’s theory
requires a high level of EDTA presence in the blood, but the
EDTA level in the stain with blood was actually lower than
that of most of the control areas. See Order at 15760-89
(describing process and making EDTA findings).

   [4] Turning to Cooper’s contentions about testing of the T-
shirt, we note at the outset that it is immaterial whether the
EDTA tests were flawed or not because the district court had
discretion to conclude that EDTA testing does not meet Dau-
bert standards. “In Daubert, the Court set out four factors to
be reviewed when applying Rule 702: (1) whether the theory
                             COOPER v. BROWN                           15679
or technique can be or has been tested, (2) whether the theory
or technique has been subjected to peer review, (3) whether
the error rate is known and standards exist controlling the
operation of the technique, and (4) whether the theory or tech-
nique has gained general acceptance.”6 United States v.
Benavidez-Benavidez, 217 F.3d 720, 724 (9th Cir. 2000).
There is no evidence in the record that application of mass
spectrometry to forensic analysis of blood evidence to deter-
mine EDTA levels can be or has been tested. The technique
has been offered to courts only twice before; in one case,
there was no challenge to the EDTA evidence and in the
other, Dr. Ballard, as well as the EDTA testing that he was to
perform, were rejected by the court. EDTA testing has not
been subjected to peer review and there has been no discus-
sion of forensic EDTA testing in scientific literature since a
1997 article that headlines the need for a better analytical
method. In short, for reasons explained in detail by the district
court, Order at 15774-85, EDTA testing has not gained gen-
eral acceptance in the scientific community.

   [5] Regardless, Cooper fails to explain why additional
inspection of the T-shirt was necessary, for an appropriate
stain and controls were selected after 6G, the stain that was
initially selected, proved unavailable because it had already
been consumed. Dr. DeForest did not participate in this selec-
tion because he had removed himself, but Cellmark — a labo-
ratory that Cooper agreed was highly qualified — replaced
  6
   Federal Rule of Evidence 702 governs admissibility of scientific evi-
dence in federal district court. Clausen v. M/V NEW CARISSA, 339 F.3d
1049, 1055 (9th Cir. 2003). It provides:
      If scientific, technical, or other specialized knowledge will assist
      the trier of fact to understand the evidence or to determine a fact
      in issue, a witness qualified as an expert by knowledge, skill,
      experience, training, or education, may testify thereto in the form
      of an opinion or otherwise, if (1) the testimony is based upon suf-
      ficient facts or data, (2) the testimony is the product of reliable
      principles and methods, and (3) the witness has applied the prin-
      ciples and methods reliably to the facts of the case.
15680                  COOPER v. BROWN
him to conduct the extraction. No basis appears in the record
to question selection of the stain that was used, and Cooper
points to none on appeal. Dr. Maddox of Cellmark and the
state’s expert, Steven Myers, selected an area between two
stains designated “6J” and “6K,” each of which had earlier
been found to be blood containing primarily Cooper’s DNA.

   Nor does any reason appear why Dr. Suizdak’s representa-
tions should not have been accepted at face value; the testing
he was to undertake was double-blind, he is a well respected
scientist, and he had no interest in the outcome.

   [6] Cooper never asked for presumptive blood testing
before the protocol was implemented, which is sufficient rea-
son to reject his argument on appeal; in any event, as DNA
analysis on the tested area later confirmed that Cooper could
not be excluded as a contributor of the DNA extracted from
the cut-out, there is no point to his complaining now about the
lack of presumptive testing. Likewise, Cooper articulated no
concern before the test results were in about the possibility
that EDTA could have migrated from the selected stain.
Regardless, if his post-hoc migration theory were correct, it
would be theoretically impossible to achieve meaningful
results from further testing as there is no way to determine
whether the background EDTA levels throughout the shirt are
higher than normal for there is no “normal” base level of
EDTA.

   [7] Finally, Cooper’s suggestion that testing for other anti-
clotting agents such as citric acid should have been allowed
is misplaced as the only occasion where his blood was pre-
served in a tube containing citric acid was when it was drawn
by the San Quentin Prison, not by the SBSD, and the only
blood sample of Cooper’s to which the SBSD had access was
drawn into a tube containing EDTA as a preservative. Further
testing on the T-shirt was, therefore, not required.

  [8] Neither was the mitochondrial DNA testing deficient as
Cooper argues. By way of background, Cooper’s forensic
                       COOPER v. BROWN                    15681
expert (Dr. Blake) and Department of Justice criminalist Ste-
ven Myers spent six days in 2001 jointly conducting visual
and microscopic examination of approximately 1000 hairs
recovered from the victims’ bodies in order to identify hairs
that had properties of hair pulled from the skin. Only hairs
with anagen roots can be used to identify an assailant because
only they, as contrasted with a cut or broken hair, can indicate
that the victim may have pulled the perpetrator’s hair in a
struggle. Three hairs meeting the experts’ criteria were identi-
fied, but nuclear DNA testing of these hairs yielded no human
DNA. Responsive to the en banc ruling, the district court
allowed Cooper’s criminalist to select up to 10 hairs from
those removed from Jessica’s hands for mitochondrial DNA
testing. No anagen hairs were identified and the 10 hairs
selected were tested along with the two remaining hairs sub-
jected to nuclear DNA testing in 2001. The results show that
Jessica, Peggy, and Josh Ryen could not be excluded as the
source of the hairs in Jessica’s hands.

   Cooper contends that the court turned its back on its “own
expert’s” view that hair testing must be designed to ensure
that it is complete and thorough, but the premise is faulty on
two accounts. First, the expert referred to — Dr. Blake — was
not the court’s expert, as Cooper characterizes him; he was
Cooper’s expert in state court and has been throughout the
federal proceedings, and did not become otherwise solely on
account of his appointment by the court for the purpose of
assuring adequate compensation. More importantly, Dr. Blake
did not recommend that every hair be examined, as Cooper
suggests. To the contrary, Blake testified that “[t]he only rea-
son to go through this process one more time is simply to be
much more rigorous and detailed in the survey, should that be
deemed to be a useful thing to do.” He never opined that it
would be useful or reasonable.

  [9] Cooper’s argument that his blood sample was contami-
nated is beside the point. The hairs were never examined to
see if they came from Cooper, and there has never been any
15682                  COOPER v. BROWN
evidence or suggestion to that effect. Rather, Cooper’s theory
was that the hairs came from a third party, that is, from the
real killer, and if this could be shown, then the presence of a
third party at the scene would prove his innocence. That is
why the en banc court ordered mitochondrial testing. See 358
F.3d at 1124 (noting that mitochondrial testing of the blond
or light brown hair in Jessica Ryen’s hand, if favorable to
Cooper, could positively identify Lee Furrow or perhaps oth-
ers as the killer or killers). Thus, even if Cooper’s sample
were contaminated, it is irrelevant.

                              C

   [10] Cooper maintains that the district court refused to
allow him to present evidence related to the three suspicious
men in the Canyon Corral Bar. This is belied by the record.
See Order at 15811-23. He points to exclusion of Al Warren,
a bartender who was not present on the night of the murders,
for whom his only proffer was that Warren was “presumably”
privy to discussion of the incident. Having heard from the
bartender who was on duty (Edward Lelko), the manager, the
waitress who served the three men drinks, two patrons who
saw the three men, another waitress who was working that
night, a bouncer, and others who frequented the Canyon Cor-
ral, the court had discretion to decline to hear another bar
employee who was not percipient. Cooper also points to lim-
ited inquiry into witness tampering with Lance Stark. Stark
testified that before the evidentiary hearing, he was
approached by an individual wearing a white, short sleeve
shirt and driving a white, unmarked Ford Crown Victoria with
a computer extending out from the dashboard on an arm,
whom he believed to be a member of law enforcement and
who made it clear that it would be in Stark’s best interest not
to talk about the Cooper case. However, the court had discre-
tion to find that Cooper’s request for further inquiry would be
a wild goose chase as Cooper had no license plate or other
information that might lead to the driver, and to conclude that
it would be unlikely to produce anything of probative value.
                       COOPER v. BROWN                    15683
Stark testified, so the incident did not inhibit him and even if
it were law-enforcement related as he speculates, it would
have no tendency to prove what happened at the Canyon Cor-
ral Bar.

   [11] Cooper also submits that the court improperly refused
to allow him to examine Daniel Gregonis, the SBSD criminal-
ist responsible for examining and testing several items of evi-
dence including the bloodstained T-shirt, blood drop A-41,
and the cigarette butts V-12 and V-17. However, Cooper was
given an evidentiary hearing in state court in 2003 to present
evidence of his tampering claims, and Gregonis testified and
was examined by Cooper’s counsel. He had an opportunity to
develop a record, and the district court was not obliged to pro-
vide another one.

   The same is true to the extent Cooper contends that further
testing is needed in general to show that these items, blood
spots identified as the “UU Series,” and a blood sample drawn
from him at the time of his arrest (VV-2) were tampered with.
Each claim is procedurally barred and, in addition, both the
tampering with the UU Series claim and the planting of ciga-
rette butts claim have been previously adjudicated. See, e.g.,
Cooper v. Calderon, No. 92-CV-427H at 41, 50-51. As we
have explained, it doesn’t matter to any of Cooper’s claims
whether his blood sample (VV-2) was contaminated or not; it
wasn’t used for anything material.

   Cooper also insists that the fact that the size of one of the
cigarettes (V-12) changed by 3 millimeters after having been
unrolled for testing demonstrates tampering, but his position
was rejected by the San Diego County Superior Court after an
evidentiary hearing and Cooper has not overcome the defer-
ence due that determination under 28 U.S.C. § 2254(d). The
first measurement (4 mm) was of a “butt,” whereas the second
measurement (7 mm) is one of two dimensions given for
“burned paper in box 7x7 mm.” It is clear that the second
measurement is of unrolled paper, whereas the first measure-
15684                   COOPER v. BROWN
ment is of the rolled butt. That the dimensions would be dif-
ferent is self-evident, and the difference in no way calls into
question the state court’s finding or requires further inquiry at
this stage.

   [12] Cooper continues to assert that the bloody T-shirt is
connected to at least one of the perpetrators and that the dis-
trict court limited the evidence he was allowed to develop and
present to show tampering. This goes nowhere for reasons we
have just explained. Nor did the district court abuse its discre-
tion in not allowing Cooper to recall Dr. Ballard to clarify the
reliability of his testing methods, to state that he could test for
other anti-clotting agents, and to testify to the reliability of his
laboratory; or to cross-examine experts with respect to anti-
clotting agent testing; or to cross-examine Dr. Suizdak and
Dr. Lewis Maddox, who prepared the stain solutions for test-
ing. To the extent relevant and helpful, ample opportunity for
expert input and consultation was afforded.

   [13] Cooper also faults the district court for refusing to per-
mit him to pursue examination of informant Albert Anthony
Ruiz, who testified at an evidentiary hearing on August 6,
2004, about what he might have heard from sources other
than law enforcement in San Bernardino County. The asserted
relevance was to Cooper’s Brady claim that the prosecution
failed to disclose evidence from Ruiz that law enforcement
was ordered to plant evidence inculpating Cooper. We see no
abuse of discretion, as Ruiz did not work for and had no deal-
ings with SBSD and had no direct information about the
investigation. All that he could possibly have learned was sec-
ondhand public information recounted by Jim Parsons, a dep-
uty with the Riverside County Sheriff’s Department who
submitted a declaration himself and who, in any event, had no
involvement in the Cooper case or knowledge of it beyond
what he read in the papers or saw on television. In light of
this, the court committed no error in excluding information
that was hearsay and speculation as well as immaterial to
SBSD’s Brady obligations.
                       COOPER v. BROWN                    15685
   [14] Cooper’s contention that the district court improperly
refused to allow him to uncover and present evidence regard-
ing daily logs and a blue shirt listed on the log for June 6,
1983, fails as no evidence contradicts the state’s submission
that the log was available to Cooper before trial. Cooper’s
counsel represented to the trial judge that he had the daily
logs. The issue could, and should, have been pursued long
before now. See Order at 14869-74.

   [15] Cooper argues that he was precluded from fully
exploring his tennis shoe claims by the court’s refusal to
allow him to review the records Pacifico reviewed and to send
written questions to Michael Newberry, who worked for
Stride Rite Corporation and testified at trial that Stride Rite
had a contract with CIM for Pro-Keds Dude tennis shoes that
were not available in retail stores. We have already explained
why the court did not abuse its discretion in declining to order
discovery into all the SBSD files reviewed by Pacifico, and
Cooper makes no proffer why questions to Newberry would
shed any light on the contracts which were, themselves, in
evidence, or on distribution of the Pro-Keds Dude shoe as to
which there is no substantial dispute — except for Carroll’s
unfounded belief.

   [16] Cooper also complains that he was not allowed to
cross-examine Josh Ryen in connection with Claim Four,
which asserts that Josh’s testimony at trial was altered and
unreliable. As the district court found, the facts and circum-
stances surrounding Josh Ryen’s statements and how they
were presented to the jury have been known for twenty years.
The jury heard two taped statements pursuant to the parties’
stipulation: a videotape of an interview on December 9, 1984
when Cooper’s counsel and the prosecutor questioned Josh
under oath, and an audiotape of a December 1, 1983 interview
with Dr. Lorna Forbes, Josh’s treating psychiatrist. He did not
identify an assailant in either one, but said on the one hand
that three Hispanic workers visited the ranch the day of the
murders, and on the other that he saw a single man with a
15686                        COOPER v. BROWN
“puff” of hair standing over his mother. On April 22, 2005,
the district court allowed Josh Ryen, along with Christopher
Hughes’s parents, to make a statement about their views of
the matter as victims.7 Cooper argues that he should have
been allowed an evidentiary hearing because the April 22,
2005 statement (during which Josh Ryen recalled a man with
“bushy” hair) was a “third version” that further proves the
manipulation, and unreliability, of the trial version. We dis-
agree that the court abused its discretion.8 Even accepting
Cooper’s position that Josh Ryen’s April 22, 2005 statement
satisfies the requirements for an evidentiary hearing in
§ 2254(e)(2) because the latest version could not have been
discovered earlier, § 2254(e)(2)(B)9 nevertheless applies to
bar relief as the jury knew that Josh Ryen had given some-
what inconsistent accounts yet convicted Cooper anyway. We
  7
     This was after the close of evidence. The district court allowed Hughes
and Josh Ryen an opportunity to make a statement consistent with Con-
gress’s intent in The Justice For All Act, Pub. L. No. 108-405, § 102, 118
Stat. 2260, 2261-62 (2004), that victims be heard.
   8
     Aside from noting that the jury never heard Josh’s recollection of a
man with bushy hair, the district court did not base its Claim Four determi-
nation on anything that Josh said in his victim statement. Rather, it found
that the defense was benefitted at trial by the taped presentations because
Josh Ryen did not identify his assailant, the jury heard his earlier state-
ment that three Hispanic workers had been at the ranch, and the stipulation
avoided the sympathy factor of having Josh present on the stand. It con-
cluded that deference was due to the state court’s determinations and, as
Cooper has known about Josh’s somewhat inconsistent versions since the
murder, he failed to exercise due diligence in developing the factual predi-
cate for a new evidentiary hearing. See Order at 14878-79; 28 U.S.C.
§ 2254(e)(2).
   9
     In relevant part, 28 U.S.C. § 2254(e)(2)(B) provides that an evidentiary
hearing shall not be held on a claim unless it relies on a factual predicate
that could not have been previously discovered through the exercise of due
diligence, and
      (B) the facts underlying the claim would be sufficient to establish
      by clear and convincing evidence that but for constitutional error,
      no reasonable factfinder would have found the applicant guilty of
      the underlying offense.
                      COOPER v. BROWN                   15687
cannot conclude that no reasonable juror would have con-
victed Cooper knowing that Josh Ryen now recalls a man
with bushy hair.

   Finally, Cooper maintains that the district court purported
to make credibility determinations of witnesses based solely
on documents. Even if this weren’t allowed (which it is, in
appropriate circumstances), he points to no instances where
this happened.

   [17] Accordingly, there is no basis to remand for examina-
tion and more testing of the evidence, or additional evidenti-
ary hearings, as Cooper urges.

                             IV

   The district court denied Cooper’s claim of actual inno-
cence after detailing the DNA evidence that shows he is the
donor of the DNA extracted from the drop of blood found in
the hallway outside the Ryen master bedroom (A-41), saliva
from the hand-rolled and manufactured cigarette butts (as
used at CIM) found inside the abandoned Ryen station wagon,
and blood smears on the T-shirt found near the Canyon Corral
Bar (even though it was not used to establish Cooper’s guilt
at trial); explaining why Cooper’s challenge to the DNA evi-
dence is unavailing; reviewing prior court findings that docu-
ment overwhelming evidence of guilt; and considering the
testimony from forty-two witnesses and numerous exhibits
introduced at evidentiary hearings held after remand. Order at
15789-853.

   Cooper argues the district court was incorrect in light of
substantial evidence of third party perpetrators in the Canyon
Corral Bar and Albert Anthony Ruiz’s testimony. That he
didn’t do it, Cooper suggests, is bolstered by his showing of
alternative suspects through the Kenneth Koon confession and
information concerning Lee Furrow and his bloody coveralls.
15688                      COOPER v. BROWN
We disagree, for reasons stated by the district court. See Order
at 15846-47; 15850-51.

   [18] We agree with the district court’s conclusion that all
of Cooper’s challenges “have come back the same: there is
overwhelming evidence that Petitioner is the person guilty of
these murders.” Order at 15854. Considering all the evidence,
new and old, Cooper has not shown that it is more likely than
not that no reasonable juror would have found him guilty
beyond a reasonable doubt. Schlup, 513 U.S. at 327; see
House, 1265 S.Ct. at 2076-78 (explaining the Schlup stan-
dard). Thus, Cooper meets neither Schlup’s gateway nor
AEDPA’s.10 It follows that Cooper has not met Herrera’s
standard for actual innocence. Herrera v. Collins, 506 U.S.
390 (1993).

                                    V

   [19] In discussing Cooper’s procedural challenges, we have
already indicated why he is not entitled to relief on his claim
that the state contaminated or tampered with the evidence
with respect to examination and testing of the T-shirt and the
blood spot (A-41). The T-shirt, of course, was not used as evi-
dence against Cooper so it is difficult to see how it could have
had any inculpatory effect. Post-conviction, however, it has
become the center of attention. See, e.g., Cooper III, 358 F.3d
at 1124 (observing that this case centers on Cooper’s claim
that he is innocent, and quoting his argument that with EDTA
testing “ ‘the question of Mr. Cooper’s innocence can be
  10
     In addition to finding that most of Cooper’s allegations relate to evi-
dence that was already presented at trial and previously rejected, and that
the remainder rest on unreliable or incorrect information and source, the
court concluded that Cooper did not meet his burden under 28 U.S.C.
§ 2244(b), which requires a factual claim not discoverable through due dil-
igence that establishes by clear and convincing evidence that, but for con-
stitutional error, no reasonable factfinder would have found him guilty, or
under § 2254(d), which requires that the state court’s decision be contrary
to or an unreasonable application of clearly established federal law.
                       COOPER v. BROWN                    15689
answered once and for all’ ”); id. (Silverman, CJ, concurring
in part and dissenting in part) (noting that “[e]verything
comes down to the bloody t-shirt”). The San Diego County
Superior Court took evidence on the tampering claim and
found none, and the California Supreme Court denied Coo-
per’s petition for writ of mandate on the issue. EDTA testing
turned up nothing to indicate tampering.

   There was neither visible blood remaining on the paint
chips comprising A-41 nor control areas around the blood
sample for purposes of determining if there is a significant
difference between the amounts of EDTA in the stain com-
pared with areas surrounding it. Accordingly, for reasons it
explained that are well-founded in the record, the district
court concluded that A-41 is not able to be reliably tested for
the presence of EDTA. Order at 15786-89. This leaves in
place the finding of the state court that no tampering occurred.
Cooper offers no convincing evidence why that finding is not
correct and entitled to deference.

   [20] To the extent his appeal extends beyond these items,
we also agree with the district court’s analysis that Cooper’s
claims of evidence tampering and withholding lack merit. See
Order at 15874-78.

                              VI

   [21] Cooper argues that the district court’s analysis of his
Brady claims was contrary to clearly established federal law
as set forth in Kyles v. Whitley, 514 U.S. 419, 435-36 & n. 10
(1995), in that it analyzed each Brady claim individually with-
out analyzing their cumulative effect. We agree with the dis-
trict court’s analysis with regard to the state’s alleged
withholding and manipulation of evidence related to shoe-
prints found in the Ryen home and hideout house, the bloody
coveralls, the blue shirt, and the Canyon Corral Bar. As there
is no individual Brady violation, there are no violations to
cumulate.
15690                  COOPER v. BROWN
   [22] Apart from what we have already discussed, the dis-
trict court held an evidentiary hearing to evaluate Cooper’s
claim that he discovered in 1998 a disposition report initialed
“KS” that contradicted Deputy Frederick Eckley’s trial testi-
mony that on his own, he had destroyed the coveralls that
Diana Roper gave him. After considering the testimony of
Eckley and Deputy Ken Schreckengost (the “KS” of “KS”)
and evaluating their credibility, the court found that Eckley
did act on his own in destroying the coveralls without discuss-
ing it with Schreckengost. So, as the district court held, the
disposition report does not cast doubt on Eckley’s testimony
or undermine the prior findings and conclusions of the Cali-
fornia Supreme Court or the district court’s own determina-
tion that the coveralls were not material exculpatory evidence
in Cooper’s case. Order at 15857-59. We are not firmly con-
vinced this finding is wrong.

   [23] The district court rejected Cooper’s contention that the
prosecution failed to disclose that a police officer was present
at the Canyon Corral Bar on the night of the murders based
on extensive testimony about what actually happened that
night and what it viewed as the more credible version of those
events. Cooper’s argument on appeal is insubstantial and
leaves us without a firm conviction that the district court
erred. As there was no police presence at the bar on the night
of the murders, there was no evidence for the prosecution to
suppress.

   [24] Cooper additionally alludes to the fact that Detective
Timothy Wilson had information that three suspicious men
were seen in the bar, which he passed on to the sergeant in
charge of the Ryen/Hughes investigation but which the prose-
cution failed to disclose to Cooper. However, Cooper offers
no suggestion why this information undermines confidence in
the verdict. It was no secret that three strangers were at the
bar. The district court found that the more credible version of
events came from employees and patrons interviewed shortly
after the murders who testified at trial. In any event, none of
                        COOPER v. BROWN                      15691
the witnesses casts doubt on the physical evidence of Coo-
per’s guilt. As the court’s exhaustive recital of all the Canyon
Corral evidence — both that adduced at trial and at the evi-
dentiary hearing — shows, see Order at 15811-24, rumors
that Wilson picked up from word on the streets could not have
been exculpatory, impeaching or material.

                                VII

   [25] The district court noted that the jury heard two taped
statements of Joshua Ryen, pursuant to stipulation, that bene-
fitted the defense because he did not identify his assailant, had
earlier indicated that three Hispanic workers had been at the
ranch, and was not on the stand to garner sympathy. The court
deferred to denial of Cooper’s constitutional claim on the
merits by the California Supreme Court pursuant to 28 U.S.C.
§ 2254(d), and found that Cooper had not demonstrated that,
but for constitutional error, no reasonable juror would have
found him guilty if Josh Ryen had been subjected to testifying
at trial. Order at 15878-80. We agree.

                               VIII

   Cooper’s initial briefing posits that he is entitled to relief on
his claim that SBSD unlawfully destroyed the bloody cover-
alls, and on his claims that trial counsel rendered ineffective
assistance in failing to present evidence of another person’s
confession to the murders, failing to connect the bloody cov-
eralls to Lee Furrow, and failing to introduce evidence that
victims were clutching hair in their hands. He pursues none
of these claims in reply. Each has been adjudicated previously
in one forum or another. And we are in accord with the dis-
trict court’s treatment of all these claims. See Order at 15846-
53.

                                IX

   [26] Our conclusion that Cooper prevails on none of his
claims moots his last submission, that his conviction and sen-
15692                   COOPER v. BROWN
tence were infected by multiple constitutional errors without
which the jury would have returned a not guilty or non-capital
verdict. As the district court, and all state courts, have repeat-
edly found, evidence of Cooper’s guilt was overwhelming.
The tests that he asked for to show his innocence “once and
for all” show nothing of the sort.

  AFFIRMED.
                  COOPER v. BROWN                15693
                   APPENDIX A

Order Denying Successive Petition for Writ of Habeas
              Corpus (May 27, 2005)

            United States District Court

           Southern District of California
                        COOPER v. BROWN                     15887
McKEOWN, Circuit Judge, concurring:

                                I.

   I concur in the opinion but am troubled that we cannot, in
Kevin Cooper’s words, resolve the question of his guilt “once
and for all.” I do not fault the careful and extensive review by
the district court or the multiple levels of appeal carried out
under statutory and Supreme Court standards. Rather, the
state bears considerable responsibility in making such resolu-
tion unavailable. I separately concur to underscore the critical
link between confidence in our justice system and integrity of
the evidence.

   Significant evidence bearing on Cooper’s culpability has
been lost, destroyed or left unpursued, including, for example,
blood-covered coveralls belonging to a potential suspect who
was a convicted murderer, and a bloody t-shirt, discovered
alongside the road near the crime scene. The managing crimi-
nologist in charge of the evidence used to establish Cooper’s
guilt at trial was, as it turns out, a heroin addict, and was fired
for stealing drugs seized by the police. Countless other
alleged problems with the handling and disclosure of evidence
and the integrity of the forensic testing and investigation
undermine confidence in the evidence. As the Supreme Court
observed in Kyles v. Whitley, “[w]hen, for example, the pro-
bative force of evidence depends on the circumstances in
which it was obtained and those circumstances raise a possi-
bility of fraud, indications of conscientious police work will
enhance probative force and slovenly work will diminish it.”
514 U.S. 419, 446 n.15 (1995).

   The legitimacy of our criminal justice system depends on
the “special role played by the American prosecutor in the
search for truth in criminal trials.” Banks v. Dretke, 540 U.S.
668, 696 (2004) (quoting Strickler v. Greene, 527 U.S. 263,
281 (1999)). The same principle extends to the police and
their investigatory work in supporting the prosecution. Of
15888                      COOPER v. BROWN
course we don’t demand or expect perfection. But we expect
full disclosure, competency in the investigation, and confi-
dence in the evidence. To be sure, sometimes the prosecution
is hampered by sloppy police work. And sometimes inept
investigation and disclosure by the police colors the prosecu-
tion. But, the obligation of the prosecutor to disclose evidence
favorable to the defense serves to “justify trust in the prosecu-
tor as ‘the representative . . . of a sovereignty . . . whose inter-
est . . . in a criminal prosecution is not that it shall win a case,
but that justice shall be done.” Kyles, 514 U.S. at 439 (quoting
Berger v. United States, 295 U.S. 78, 88 (1935)).

   Despite the presence of serious questions as to the integrity
of the investigation and evidence supporting the conviction,
we are constrained by the requirements of the Antiterrorism
and Effective Death Penalty Act of 1996 (AEDPA), 28 U.S.C.
§ 2244(b)(2)(b). The only exception potentially applicable in
Cooper’s case requires Cooper to present facts that “could not
have been discovered previously through the exercise of due
diligence,” and that, if proven, and “viewed in light of the evi-
dence as a whole, would be sufficient to establish by clear
and convincing evidence that, but for constitutional error, no
reasonable factfinder would have found [Cooper] guilty of
the underlying offense.” 28 U.S.C. § 2244(b)(2)(B) (empha-
ses added).

  In light of this demanding statutory barrier, I agree that
Cooper has failed to qualify for relief. Nonetheless, I write
separately to draw attention to the illustrative troubling cir-
cumstances involving the alleged state mishandling of evi-
dence. The forensic evidence in this case is critical and yet
was compromised.1 These facts are all the more troubling
because Cooper’s life is at stake.
   1
     Other evidence, such as the eye witness testimony, was wide-ranging
and contradictory. For example, following the murders, Josh initially sig-
naled that three men were his attackers. He also signaled that they were
not black or dark-skinned. Later, he saw Cooper on television and said that
Cooper was not the attacker and that he had never seen Cooper, an obser-
vation he also shared with his grandmother. A year and a half later, Josh
testified that Cooper had done the killing.
                       COOPER v. BROWN                    15889
                              II.

  Following are illustrative examples of evidentiary gaps,
mishandling of evidence and suspicious circumstances.

DESTRUCTION OF BLOODY COVERALLS

   During the pre-trial investigation, a woman named Diana
Roper phoned police to report a pair of bloody coveralls left
at her house by her then-boyfriend, Lee Furrow. Roper told
police that Furrow may have been involved in the Ryen-
Hughes murders. Furrow’s hatchet was missing from his tool
belt after the murders, and Roper also reported erratic behav-
ior and remarks that aroused her suspicion.

   According to Roper and her sister, on the day after the mur-
ders, Furrow showed up in a car that matched the description
of the Ryens’ station wagon. Roper also explained that Fur-
row bragged about his three rules “to follow anytime you do
a crime:” “wear gloves, never wear your own shoes and never
leave a witness alive.”

   In the face of this potential link between Furrow and the
murders, and despite being a convicted murderer, Furrow was
never pursued as a suspect. See, e.g., Allen v. Woodford, 395
F.3d 979, 986 (9th Cir. 2005) (“When Furrow and Kitts were
finally left alone, Furrow began to strangle Kitts, only to be
interrupted by a phone call . . . . Furrow then strangled Kitts
to death . . . tie[d] stones to Kitt’s wrapped-up body and . . .
[threw] it into a canal.”).

   The coveralls were turned over to a detective, but case
investigators did not follow up. The homicide division did not
return phone calls. Then, before completion of the preliminary
hearing, the detective threw the coveralls away in a dumpster.
Although the destruction of the coveralls was known at trial
and was pursued during Cooper’s first federal habeas petition,
the destruction of evidence was claimed to be the misguided
15890                   COOPER v. BROWN
act of a single officer. Only later, long after the trial, did the
defense discover previously undisclosed documentary evi-
dence to the contrary—a police department memorandum
confirming destruction of the coveralls, signed by a higher
ranking supervisory officer. Destruction of bloody coveralls
from a potential suspect is not an inconsequential forensic
gaffe.

THE MISSING SHIRT

   Although two suspicious and potentially bloodied t-shirts
were apparently turned over to the police and logged in as
evidence during the murder investigation, only one of these—
a yellow t- shirt—was disclosed to the defense. However, the
police logged in a second, possibly blood-covered shirt and
recorded it as a blue shirt. The blue shirt was not produced to
the defense and reference to the shirt was only found when,
post-conviction, defense counsel was combing through later-
discovered police logs.

   In yet another investigative contradiction, the state now
claims that the blue t-shirt was actually the yellow t-shirt that
was properly disclosed. However, the woman who found the
shirt on the side of the road not far from the crime scene and
who reported the blue t-shirt remembers it as blue. The writ-
ten log clearly reflects a blue t-shirt, and separately notes a
yellow t-shirt.

   The district court concluded that the log reflecting the blue
t-shirt was produced to the defense earlier, and hence the blue
t-shirt did not constitute new evidence. Cooper claims the
page in question is not stamped in the same format as the
other police log pages produced in pre-trial discovery. No
explanation is provided for this discrepancy. Even had the
page been produced, the t-shirt itself was undeniably never
produced. Has the t-shirt gone the way of the destroyed cover-
alls? Is the blue t-shirt really the yellow t-shirt? How could a
                       COOPER v. BROWN                    15891
shirt described as blue become yellow? Once again, bungled
records and bungled investigative work obscure the truth.

BLOOD DROP A-41

   Blood drop A-41 is the most controversial and crucial
aspect of the state’s case, yet it was handled carelessly from
the time it was first acquired. To begin, no one actually
remembers finding A-41; everyone claims that someone else
pointed it out.

   When originally tested, Cooper’s blood type was identified
as Type B, and subsequently A-41 was identified as Type B.
Soon after, it came to light that Cooper’s blood type was actu-
ally RB, and then A-41 was determined to be RB as well. One
criminologist changed his testimony regarding the depletion
of the sample. The criminologist originally thought he ran low
on the blood stored inside a small pill box, but later more “ap-
peared” to him that he claimed not to have seen initially. In
1991, the Supreme Court of California determined that after
the final pre-trial tests on A-41, the sample was “completely
consumed.” People v. Cooper, 809 P.2d 865, 878 (Cal. 1991).

   Criminologist Daniel Gregonis, who tested Cooper’s blood,
saliva and semen, is alleged to have repeatedly mishandled
the biological evidence both pre- and post-trial. Evidence
points to the fact that Gregonis broke the seal on A-41 in
1999, potentially contaminating it, and conducted testing of
unknown source evidence specimens by placing them along-
side the samples drawn from Cooper. In state court, Gregonis
testified that he did not open the glassine envelope containing
A-41 during the time it was in his unsupervised custody.
However, photographic evidence reveals that A-41 was
opened and resealed with the initials DJG (Daniel John Gre-
gonis) and the date “8/13/99,” which was during the period
that the sample was checked out to Gregonis. After trial, Gre-
gonis also allegedly checked out and mislaid a sample of Coo-
per’s saliva. On several other occasions, Gregonis altered his
15892                  COOPER v. BROWN
laboratory notes and changed his testimony about laboratory
testing. The chain of custody of the blood sample is also in
question due to mishandling by Gregonis.

   To make matters worse, the manager of the San Bernadino
Sheriff’s Crime Laboratory was a heroin addict during the
time period in question and was later dismissed from his
employment for allegedly stealing heroin from the police evi-
dence cache. As in House v. Bell, “the evidentiary disarray”
and the “limited rebuttal of it in the present record, would pre-
vent reasonable jurors from placing significant reliance on the
blood evidence.” 126 S. Ct. 2064, 2083 (2006). Resting Coo-
per’s conviction on the DNA evidence, which was not before
the jury, is particularly problematic because of the extensive
evidence documenting the mishandling of the evidence.

THE WIDE AVAILABILITY OF KEDS SHOES

   The Keds tennis shoes are perhaps the most damning evi-
dence against Cooper. As the prosecution stated in its opening
statement, the shoes “were supplied strictly for prison use
within the state of California and unavailable through retail
stores in California.” However, we now know that the Keds
shoes believed at trial to be issued only to prison inmates
were actually provided by various government entities,
including the Forest Service, Navy, and state hospitals, and
were available through retail catalogs.

   In district court, Cooper produced a catalog, not before the
jury in 1985, that demonstrated that the shoes were available
for retail sale. According to Cooper, the widespread availabil-
ity of the shoes was known to the prosecution at the time of
trial, as it had been reported by the warden of the minimum
security prison from which Cooper escaped. But the prosecu-
tion failed to disclose this evidence. Before trial, the warden
reported to a lead investigator that the notion that the shoes
were prison-issue only was inaccurate and that the shoes were
commercially available to the public through Sears Roebuck
                       COOPER v. BROWN                    15893
and other retail outlets. Cooper’s trial attorney confirmed that
at the time of trial he was “not aware the Pro Keds Dude ten-
nis shoes were listed for sale in a retail catalogue” and that
had he known this information he “would have featured that
fact prominently in the defense at trial.”

   The habeas process does not account for lingering doubt or
new evidence that cannot leap the clear and convincing hurdle
of AEDPA. Instead, we are left with a situation in which con-
fidence in the blood sample is murky at best, and lost,
destroyed or tampered evidence cannot be factored into the
final analysis of doubt. The result is wholly discomforting,
but one that the law demands.